Question Time (Commission)
The next item is Question Time (B6-0006/09).
The following questions are addressed to the Commission.
Part one
Subject: Award procedures for public works, public supply, and public service contracts in the field of defence and security
European arms markets are fragmented and have consequently suffered adverse economic effects since the 1990s. Within the last 20 years, defence spending in Europe has been halved, and sales, employment, and research- and technology-related investment have declined. However, even the large Member States are finding it difficult to shoulder the financial burdens imposed by the cost of developing new weapons systems. The reorganisation of armed forces since the end of the cold war has led to a numerical reduction in stocks of conventional defence equipment, but has also created new requirements in terms of quality.
Does the Commission not believe that countries which are essentially buyers, such as Portugal, are being placed at a disadvantage because the latest proposal fails to lay down a compensation system whereby Member States would be able to secure industrial returns, of a civil or military nature, on purchases of defence equipment? Is it willing to allow a compensation system?
Member of the Commission. - One month ago, Parliament adopted a resolution on the proposal for a directive on the procurement of defence and security equipment. This means that the proposal has successfully completed first reading and will shortly be adopted by the Council.
The new directive is a major step forward towards the establishment of a common European defence market. It will introduce fair and transparent procurement rules applicable throughout the Union. This will enhance the openness of defence markets between Member States to the benefit of all. European industries will get a much larger home market and become more competitive; our armed forces will get better value for money, which will help to improve Europe's defence capabilities; and last but not least, taxpayers will benefit from more efficiency in public spending.
One of the controversial issues during the debate on the directive were 'offsets' - that is, economic compensation for defence purchases from foreign suppliers. Some Member States proposed to include in the directive a compensation system which will allow them to secure such industrial returns on defence investments.
Offsets aim at fostering the industry of the Member State which purchases defence equipment abroad. As such, they can lead to distortion of the internal market and imply discrimination against companies from other Member States on the basis of the nationality of the supplier. The EC Treaty prohibits discrimination on the grounds of nationality, and a directive, as secondary law, has to abide by the Treaty.
The Legal Service of the Council confirmed in its opinion of 28 October 2008 that, and I quote, 'restrictive procurement measures designed to promote domestic industry do not comply with the general principles of the EC Treaty'. Consequently, offsets on defence procurement can only be permitted if they are necessary for the protection of essential security interests or justified on the basis of an overriding requirement of general interest. Economic interests, by contrast, are not sufficient. The vast majority of Member States and Parliament agreed with this assessment.
So there was not only a legal obligation, but also a political consensus not to accept in the directive compensations directed at fostering national industries. Accordingly, neither the Commission in its proposal, nor the colegislators, namely the Council and the European Parliament, included specific rules on offsets in the text of the Defence Directive.
The Defence Directive does, however, offer alternatives to offsets. Member States which are principally purchasers of defence equipment usually seek to justify their wish to have offsets either with security of supply needs or with the necessity to open up defence markets for their SMEs. The Defence Procurement Directive will satisfy these concerns. On the one hand, it allows the contracting authorities to ask tenderers for specific commitments to satisfy their security of supply requirements. On the other hand, it contains provisions on subcontracting which make it possible to require tenderers to open up their supply chains to EU-wide competition and facilitate access for SMEs, as this will contribute to reconciling the legitimate security and economic interests of Member States that are purchasers and avoid the need to have recourse to compensations or offsets.
(PT) I am grateful to the Commissioner for the very full answer that I have just received. However, I would like to underline my concern, which is also related both to the crisis situation in which we are living today, as we all know, and to the fact that we are in election year, which may, to a great extent, contribute to some cooling of interest and loss of enthusiasm in this area.
Nevertheless, Commissioner, I am obliged to tell you that we must not lose sight of the key issue from our point of view, and the key issue from our point of view is preventing purchaser countries, such as Portugal and others, from potentially being at a disadvantage.
Member of the Commission. - I certainly can recognise political consequences, and I recognised the phrase that we are in an election year. However, as the honourable Member will know, in this particular directive, which has gone through the system, these matters were considered and the consensus was for Member States and the European Parliament not to go down that particular route.
It was heavily debated in the various working groups, but the consensus, for the reasons I have outlined in my formal reply, was not to go down the route that the honourable Member suggested. For the reasons I outlined earlier, I would be very positive about what we have achieved in these compromises, and they are in the best interests of all the economies in Europe.
I take the opportunity to follow up on the first part of this question and to raise the issue about public contracts generally and the issue of restricted tenders, which a lot of people would suggest represent, or result in, poor value for money. Perhaps the Commission might at some time - perhaps not now - address this issue, particularly in the more straitened economic circumstances that many of our Member States face, and look again at the issue of contracts and tenders and, specifically, restricted tenders.
Member of the Commission. - As Mrs McGuinness would be aware, at the European Council meeting in December last, the European Heads of State agreed that a shorter period could be applied for getting tenders in 2009 and 2010. This is actually in conformity with the flexibility offered in the existing directives because, in the difficult economic circumstances in which all the economies of Europe find themselves, the Heads of State thought this was a proper way to go, and it is permissible under the existing directives.
I am aware of the issues that the Member raised regarding restricted tenders, but we review our public procurement directives periodically and I will make sure that Mrs McGuinness's comments are fed into the system.
Subject: EU-Israel trade relations
In light of the ongoing military action in Gaza, the excessive and disproportionate use of force by Israel and in light of the thousands of civilian casualties and the killing of innocent Palestinian citizens, in what way does the Commission plan to reconsider its trading relations with Israel?
Vice-President of the Commission. - The Commission has strongly condemned the violence in Gaza. This crisis proves once more that the Israeli-Palestinian conflict does not have a military solution. Only negotiations with the full commitment of the parties can bring about a lasting solution.
The Commission welcomes the recent cessation of hostilities in Gaza. It is vital that all parties make the current ceasefire permanent through the full implementation of UN Security Council resolution 1860. A number of issues need to be addressed without delay, in particular, the reopening of all crossings into and out of Gaza, a sustained halt to rocket attacks against Israel and an effective means to prevent arms-smuggling to Gaza.
Now that the hostilities appear to have stopped, it will be important to resume talks aimed at comprehensive peace as soon as possible. The EU has called on its partners for help in driving the peace process forward. The immediate priority for the Commission is to alleviate the humanitarian suffering of the population in Gaza. Trading relations between the EU and Israel will continue. Isolation, sanctions or any other forms of boycott would be harmful to talks and negotiations aimed at achieving a sustainable solution to the conflict. Furthermore, while targeting Israeli interests, they would also prove to be detrimental to the Occupied Palestinian Territory, which is economically dependent on Israel as a main destination for its exports and employment of its labour force.
- I would like to thank the Commissioner for his response and to welcome the fact that he repeated the Commission's condemnation of Israel's action. But, Commissioner, all our trade agreements have a human rights clause in them. I, like many of my voters, fail to understand how, when a country admits it is using disproportionate military action against a civilian population - it deliberately targets schools, it deliberately targets the buildings of peaceful and neutral international organisations - we still do not believe it has breached its human rights clauses. When will a breach of human rights occur if not in these circumstances?
Vice-President of the Commission. - I must say that our whole policy towards this particular period of conflict in Israel/Palestine is that the Commission is now focusing on humanitarian relief and helping the people in Gaza, and all other questions will be considered later. There will be no change in our trade policy, and further developments depend on the circumstances.
I know, of course, that you can be provided with detailed information about the investigations which have been launched about the possible violation of human rights and crimes committed during this conflict. The Commission is closely following these investigations and will, after these investigations are finished, make its mind up and will follow up on the developments and take the next decisions.
A lot of people have asked for further supplementary questions on this question. I can take only two within our Rules and I am, therefore, bearing in mind who asked when, and political balance. I will, therefore, take supplementary questions from Mr Allister and Mr Rack.
Commissioner, could I welcome the assurance that trade relations will continue, and could I encourage you not to be intimidated by the deluge of anti-Israel propaganda and ask the Commission to remember that, with Israel being one of very few democracies in that region, it is important not to ostracise it or alienate it, which would not promote peace at all. Nor would such action sit comfortably with the tolerance that the EU has shown to many very despotic regimes right across the world.
(DE) I welcome the fact that the European Union is making a humanitarian commitment to help those who are suffering in the Gaza Strip. I also welcome the fact that we have condemned what is probably a disproportionate reaction on the part of Israel and have rightly indicated that this is not the way to secure peace because, on the contrary, it puts peace at risk. However, we should also take the time to explain on behalf of the European Union that people within the Gaza Strip have committed illegal violent acts which have a direct and fatal impact on the residents of Israel. I would be pleased if the European Union could provide a balanced response in this respect.
Vice-President of the Commission. - I can assure you that the Commission always tries to be balanced. Given that my colleagues, Commissioners Michel and Ferrero-Waldner, have also condemned the attacks on Israel, they have condemned both sides for the use of violent tools and violence. We try to be balanced and to consider all aspects of this very complex conflict.
Subject: Internet safety programme
Decision No 1351/2008/EC of the European Parliament and of the Council of 16 December 2008 established a multiannual Community programme on protecting children using the Internet and other communications technologies. In accordance with this decision, the Commission is required to draw up annual work programmes as part of the 'Safer Internet' programme, which is designed to promote safer use of the Internet and new communications technologies. Given the threats posed by unlimited access to all these technologies and data, special attention needs to be paid to children and young people. The programme, which is to run from 1 January 2009 until 31 December 2013, has a budget of EUR 55 million.
Will the Commission give precise details of the plan of action and the costs of implementing the 'Safer Internet' programme in the coming years? Who is eligible to apply to take part in the programme? How, and on what activities, will funds from the 'Safer Internet' programme be spent?
Vice-President of the Commission. - The Safer Internet Programme, a predecessor of the programme which is now being launched, was considered a real success. The Commission is convinced that the next one will also be a success.
The Safer Internet Programme is a unique pan-European initiative through which the EU helps combat illegal content and harmful conduct online and increase awareness of child safety online among the European public. It facilitates national actions and initiatives in a coordinated fashion.
As pointed out by the honourable Member, the new Safer Internet Programme, which will run for five years from 2009 to 2013, has a total budget of EUR 55 million and will be implemented through annual work programmes. The 2009 work programme is currently subject to Commission inter-service consultation. The Commission will then seek the Programme Management Committee's favourable opinion. Thereafter, this document will be uploaded to the comitology register in order to allow the European Parliament to exercise its 30-day right of scrutiny, which should take place between the end of March and the beginning of April. The work programme defines the content criteria and indicative budget of the call for proposals which will be launched in 2009.
The call for proposals will be open to all legal entities established in the Member States. It is also open to legal entities established in EFTA states that are contracting parties to the EEA Agreement - Norway, Iceland and Liechtenstein. It is, furthermore, open to legal entities established in other countries provided that a bilateral agreement is signed.
The 2009 work programme is the first of five, and so will be a building block for the activities to be carried out over the whole lifetime of the programme. According to the current draft, its priorities are to empower and protect children by introducing new actions and continuing actions started under the previous Safer Internet Plus Programme, ensuring coverage of awareness activities, help lines and hotlines throughout the Member States, strengthening coordination at European level, and also ensuring value for money by obtaining maximum impact with the financial resources available, namely EUR 11 million per year.
(PL) Madam President, Commissioner, I warmly welcome this important initiative. I would simply like to pose one question. The programme refers to the notion of creating special contact points in each country, to deal with coordination of the programme. Does the Commissioner have any information on this and what exactly is contemplated?
Vice-President of the Commission. - Unfortunately, I do not have any detailed information about the contact points, but I know in general that this is decided in the Member States and depends very much on the structure of the government and governance structures.
I know where this contact point will be in my own country, but at this moment, I do not have such an overview of where the contact points are in other countries.
It is, of course, possible to provide you with the necessary details if you are interested.
(DE) The dangers represented by the Internet are constantly changing and we have seen the Internet move from version 1.0 to version 2.0, so to speak. In essence, this means that everything has become much more interactive. There have been cases where young people have been driven to commit suicide by web platforms and web communities of this kind.
The question now is: Do you believe that overall, these developments are a good or a bad thing? Will the situation become more or less dangerous? If it is becoming more dangerous, what plans does the Commission have with particular regard to this change in the Internet?
(DE) It is a question of spending the EUR 55 million properly. Can you imagine giving the small and medium-sized businesses small amounts simply to make better programmes, establishing programme ratings for young people, so that they can decide whether they are interested in the programme or not and, in the same way as with films, publishing an age limit which indicates whether the content is desirable and that there is a specific age limit involved? Can you imagine allocating programme funding in the same way as with the Eurostars programme?
Vice-President of the Commission. - The dangers of the Internet and the development of the Internet constitute a huge issue. We all know how new the Internet is in our world and how it has developed exponentially over the last few years. As such, both the positive and dangerous sides are very new to society and governmental structures.
Of course, governmental structures, including European institutions, must adequately assess all the possible threats, and I am sure that they are doing so. The Safer Internet Programme is one response to threats already identified. Another threat already identified is cyber attacks and different attempts to attack and block via the Internet. Criminals are also using the Internet, and law-enforcement agencies are actively working on how to deal with these possible threats.
So I think that one of the main priorities for governments - and also European institutions - is to respond adequately; and in this sense, 'adequately' means that we should not restrict the enormous advantages which the Internet offers to all users.
However, while all the different aspects of development threats and possibilities - and adequate reactions thereto - are definitely more a question for the specialists in this area, they are also in the interest of all Internet users. I can assure you that the Commission and its relevant services are monitoring the situation intensely.
Concerning participation in this programme, the Commission's attitude is that applications can come from a large variety of possible applicants, including small and medium-sized enterprises, and that those enterprises are mostly the providers of these kinds of services. Therefore, I think it would also be good for those enterprises.
If I understood correctly about the possibility for the younger generations to participate in this programme, I cannot give you a concrete answer at this moment, but the Commission is very open to involving as many participants as possible to work with this programme. However, I cannot give a concrete answer today on the issue of young people's participation.
Subject: Special adviser Richard Boomer and the Heysel site
Since 1 April 2006 the Belgian real estate entrepreneur, Richard Boomer, has been working as a special adviser to Commissioner Kallas on issues relating to buildings. His contract has now been extended.
What led the Commissioner to extend this contract? Which decisions by the Commissioner has Mr Boomer influenced? Which internal meetings in the Commission has Mr Boomer attended since the extension?
It now seems that another Belgian real estate promoter is seeking to bring pressure to bear to have some Commission offices located on the Heysel site in Brussels. Will the Commission give its opinion on this site? What is the timetable for decision making? When will the results of the architects' competition for the Rue de la Loi be announced?
Vice-President of the Commission. - This question is very well known to me and has already been dealt with many times. I must say that, first of all, Mr Richard Boomer is not a property developer, as is stated in the question. All information about him is available on the website. He has been my special adviser since 1 April 2006 and his mandate was renewed in 2008 for the period from 1 April 2008 to 31 March 2009.
His mandate as special adviser is as follows: advise the Vice-President responsible for administration, audit and fraud prevention as regards property policy; improve relations with the competent authorities in Brussels and Luxembourg; optimise effectiveness of the investments to be made by the Commission.
I must say that he has really provided us with valuable expertise, knowing what is going on in the real estate field in Brussels or Belgium mostly, though not so much in Luxembourg. His advice has been valuable and I must say that also the lines of command in the matter of property policy at the Commission are very clear. The definition of property policy falls within the competence of the Personnel and Administration DG under the authority of the Vice-President in charge of administration. This policy is implemented by the Office for Infrastructure and Logistics Brussels (for Brussels) and the Office for Infrastructure and Logistics Luxembourg (for Luxembourg). In his capacity as special adviser, Mr Boomer, like all special advisers at the Commission, advises on the policy and perspectives on a long-term basis in the matters laid down in his mandate. He has no role in the process of decision making or in the underlying management procedures such as, for example, the acquisition of buildings or the suspension of a long-term lease.
On the third question, relating to an unnamed Belgian real estate entrepreneur, the Commission has no knowledge of the pressures suggested by the honourable Member.
On the last question - the big one - I am very happy to inform the honourable Member that the European Commission announced publicly, in a communication on its property policy on 5 September, its will to maintain a strong symbolic presence at the centre of the European area, while developing in parallel up to three additional sites outside this area. This policy makes it possible to ensure the best added value for use of public money and puts downward pressure on the high level of prices within the European area. In accordance with this policy, the Commission published in June 2008 a call for information addressed to the market in order to have better knowledge of the existing possibilities for the development of a site external to the European area from 2014. This call was made with full transparency, via publication in the Official Journal. The Commission received nine offers and is currently undertaking a technical examination of them.
The Commission would reassure honourable Members that the choice of the site to be made in 2009 will be based on careful examination of the merits of each offer, pursuant to clear procedures and in the best interests of the European Commission and the taxpayers' money. Until this decision is taken, the Commission will not express a view on any of the offers which have been examined.
On the question of when the results of the architects' competition for Rue de la Loi will be announced, the Commission can only state that this question does not fall within the competence of the European Commission but has to be submitted to the Brussels Capital Region, which launched this town planning competition. According to information available to the European Commission, the final result is expected in spring 2009.
I am sorry about the long answer but the details were also substantial.
(DE) Commissioner, it is always a great pleasure to listen to what you have to say and to discuss issues with you. I have produced a diagram which shows the career of your special advisor. I would like to ask you how you ensure that no conflicts of interest come about. One of the people who plays a role in your new offers appears on this diagram. This is someone who has had a business relationship with your special advisor for a long time. So how do you ensure that no conflicts of interest occur?
Vice-President of the Commission. - As I said, he must know a lot of people. I am absolutely sure that there is no conflict of interest. He has not expressed any kind of suggestion concerning our future policy decisions.
I am absolutely sure you will hear when this decision is taken. Nine sites have been suggested, but I do not know where these sites are. I have read in newspapers about some suggestions made. You can check it afterwards and then you will have a full picture why one or another decision was taken. So far, nothing is clear, so I am very interested to see all these proposals.
My adviser has scrutinised this matter from all angles, and I am absolutely sure that he has no conflict of interest and especially, of course, that he has no role in this kind of decision making.
(DE) I would like to query something again. We understand that a search is going on for property outside the European area. However, I think that European tax money is being used and that the European Parliament should be involved in a transparent process.
My question is as follows. As you yourself have said, Commissioner, nine parties have already shown interest in this call for information and are currently being evaluated. However, specific changes of use have been introduced at one site, the Heysel site. How does the information which you have just given us fit together with what is obviously already in preparation on this site? We would like some more specific information, in particular, about when we will be informed about the overall status and about the procedure.
Vice-President of the Commission. - You will be clearly informed about the full procedure and it can be scrutinised. It will be a very clear and transparent decision. The reason behind the idea of having so-called 'other sites' outside the European quarter is precisely because we want more efficient use of money.
If we concentrate all our services in the European Quarter, it gives real estate developers enormous opportunities to ask very high prices, which we have already seen in many cases. So, to have other sites as well is a necessity, especially to moderate the costs. That is the main idea.
We already have some buildings and some sites outside the European quarter. We have buildings in Beaulieu, we have buildings on the Rue de Genève and some others also. We are interested in looking. We have asked for 70 000 m2 to be proposed and we will then examine all the possibilities.
You mentioned Heysel. I read about it in the newspapers. I do not know anything about Heysel. Yes, since I read this, several Belgian politicians have approached me and talked both for and against the site, but it has never been considered as some kind of preferred option. Nothing has been decided. It is a process.
It is of big interest for Belgian and Brussels politicians, this location of the sites, and the Brussels Region is also interested in having our location outside the European Quarter, so we will make this decision. We have an assessment committee which is examining the proposal at the moment and then it will come before the OIB board and then later to the Commission. It will be a transparent process. I suggest, though, that we keep out of Belgian internal debates and interests.
Subject: Euro note and coin counterfeiting
Could the Commission provide information on the current situation with regard to the counterfeiting of euro bank notes and coins as well as an analysis of what the EU is doing to combat counterfeit fraud?
Vice-President of the Commission. - The European Community has developed a number of actions to protect the euro against counterfeiting, but in response to your question about the situation with regard to the fight against counterfeiting, it is as follows:
In 2008, according to figures published by the European Central Bank, a total of 666 000 counterfeit euro banknotes were removed from circulation - so, a little over 600 000 compared to 20 billion genuine euro banknotes: this number is not too alarming. Historically, the 50-euro note has been the most counterfeited banknote, but in the second half of 2008 - for the first time - the most counterfeited banknote was the 20-euro banknote.
For euro coins, a total of 100 095 counterfeits were removed from circulation in 2008, which represents a decrease of 7% compared to 2007, and the two-euro coin has always been by far the most counterfeited euro coin.
So it is closely monitored. The roles are divided. The European Central Bank is responsible for the coordination of the fight against counterfeiting of euro banknotes. The Commission, especially its OLAF service, deals with the counterfeiting of coins.
The real law enforcement happens at Member State level, but the coordination is carried out by the European Central Bank. We have a Technical and Scientific Centre, which carries out the analysis and classification of new stamped counterfeit coins.
It is important to mention that Europol is playing a substantial role in fighting counterfeiting. So this is the situation with regard to the counterfeiting of euro banknotes and coins.
Commissioner, while you might indicate in your reply that this is a very small problem in the overall context of things, nonetheless, I am receiving quite a number of complaints from small businesses that it is becoming increasingly difficult for them and that they are encountering more problems.
In order to address the issue of counterfeiting, I believe it is vitally important to have the maximum cooperation between the police, the European Central Bank, which you have already referred to, and the European Commission.
Could you outline to me the current situation regarding this level of cooperation, and if you are particularly satisfied that the level of cooperation is good enough and strong enough?
Vice-President of the Commission. - I am directly responsible for OLAF, and OLAF is dealing, as I mentioned, with counterfeit coins. I have no indication that there is bad cooperation between Member States and between European institutions, including Europol where I have been and where I have seen the technology of detecting counterfeit banknotes and coins.
Therefore, I think that the situation is more or less satisfactory, compared to several other areas where cooperation is not so good. But in the area of counterfeiting, the Commission has no indication that there is a problem in cooperation between Europol and national law-enforcement agencies. On the contrary, Europol has specialists from national law-enforcement agencies there, and they are working closely together to fight counterfeiting.
(EL) Madam President, Commissioner, with the euro celebrating its ten-year anniversary in this period of global economic crisis, I should like to ask the Commission if it intends to ask the Central European Bank to approve the issue of one- and two-euro bills, because these are the two main coins which we have seen counterfeited, the most recent case being the Turkish pound which, as you know, is similar in appearance to the two-euro coin and therefore keeps being forged.
I would like to thank the Commissioner for his replies and to ask him whether, if there were three counterfeiters - 'A' operating in Germany, 'B' operating in Ireland and 'C' operating in Slovakia - each of them would get the same sentence if they were caught counterfeiting.
Let me put it another way - is there an incentive, if you are a counterfeiter, to ply your trade in one state rather than another because the sentences there are less severe? In the United States, to counterfeit the currency is a serious crime. Do we take the same attitude in the European Union?
Vice-President of the Commission. - First, the Turkish lira is very well known to me. This is not a question for the European Central Bank, but I have myself, during a visit to Turkey, addressed this issue with members of the Turkish Government, and they promised to gradually phase out this coin and change it so it will not be so similar to European coins. So this has been promised at least. That was already a couple of years ago and this has not been raised any more, so probably this process is ongoing.
Regarding cooperation, in early 2009, there was a big operation against counterfeiters together with the Italian authorities, so cooperation is working.
About court sentences, this is, of course, a matter for national judiciaries and it is more of a question for my colleague Mr Barrot, but I have never heard of the European Union launching any initiative to harmonise these sentences. However, I know from the country I know best, and from other countries, that counterfeiting is a severe crime everywhere.
Of course, as I said, there is quite a lot of cooperation among the law-enforcement agencies in fighting the people who are involved in these activities but, as far as I know, there is no initiative to harmonise such legislation all over Europe.
Subject: Efficient spending of the EU budget
With the coming into force of the EU budget for 2009, how is the Commission continuing to ensure that the money of the EU taxpayer is used to its maximum efficiency and waste kept to an absolute minimum?
Vice-President of the Commission. - I could, of course, speak for at least one hour on these issues. Our doings in this area are reflected in the ongoing discharge process and in many communications from the Commission, in many discharge resolutions and in many speeches in the Budgetary Control Committee. So, firstly, I can assure you that we are dealing very seriously with these issues and the situation is improving.
The system is as follows. The budgetary authority, which means Parliament, authorises the Commission to use money and which money can be used to implement Community policies. There is a special spending programme, which has its own legal basis. Parliament also designs this legal basis, so the rules are decided by the budgetary authority relating to the budget.
Next comes implementation, where there are different layers. One of these is, of course, the Commission, which is the main actor responsible for implementing the budget. Our activities in improving financial governance are reflected in our annual activity reports, and the Court of Auditors has evaluated that they are getting better and better and more adequately reflect the situation.
This is one internal part. Another is the control and auditing systems, which have also been strengthened in recent years, for instance in internal policies in the research family, where we have increased the control and auditing staff. What is also important in this particular part is that there is shared management. Much also depends on the contribution of, and efforts made by, Member States to cut back their errors and to avoid the misuse of money. There is also improvement in this area. A completely new instrument has been introduced - the so-called annual summary of all reports of paying agencies. These were carefully analysed for the first time last year and this is now being done again.
So the situation is improving. The Court of Auditors' report, which also has been greatly changed from the beginning of our period, now quantifies the changes. This quantification of changes also shows that there has been an improvement. So European money is quite rigidly managed - even too rigidly in some areas. We can show what has been done. But we can also clearly say that this is far from perfect. This is a huge machine which must work smoothly. According to the Court of Auditors' estimations, in most areas, 98% of all transactions are carried out without errors. In the Structural Funds, this is almost 90%, so the vast majority of transactions will not include errors, and any errors will be corrected. The number of correction decisions relating to the Structural Funds has increased tremendously during this period. I can, of course, provide you with a lot of numbers if needed. These are some indications, but of course it is clear that this does not cover the whole of the answer to the simple question: 'How do you manage the European budget?'
Is the Commissioner aware that the Court of Auditors said there were unacceptable spending errors in all but two of the seven policy areas covered under the EUR 140 billion budget? And, yes, there have been improvements: the auditors estimated that at least 12% of the Cohesion Fund should not have been paid last year and it was down to 11% this year - that is an improvement. But 11% represented EUR 462 million. Does the Commissioner think that this is acceptable?
In other policy areas - agriculture, the environment, external aid, development and enlargement, research, energy and transport, education and citizenship - the error rate (I use the word 'error') was between 2% and 5% and the auditors observed that there was a 'disproportionately' (that is their word) large error rate for rural development, which now represents 20% of farm spending and is increasing.
This is a mess, Commissioner! Can we expect that this is going to be improved?
Vice-President of the Commission. - Of course it must be improved, but you must also understand that we are talking about errors. For instance, the 12% figure for last year is based on samples taken by the Court of Auditors, using absolutely correct methodology. These samples amount to EUR 63 million. All these samples have been corrected, recovered and the necessary documents provided. Therefore, the 12% issue from 2006 is resolved.
Errors are not a waste of money: errors are errors which are corrected. All the figures are available, from the Committee on Budgetary Control, for what is done to recover wrongly paid money.
For instance, this year the Regional Development Fund made decisions for the recovery of almost EUR 2.3 billion from the Member States - provided there are no other corrections, but this is a process where, last year, we were much tougher than previously; still, you must understand that we are talking about errors.
Meanwhile, the Court of Auditors has submitted this discharge, this report. Based on this report, they have submitted all of two cases to OLAF for further investigation - one case is closed and the other is under investigation. These are the possible fraud cases. I must say that this situation is not so bad, though we must of course ensure that the money is properly used everywhere.
Commissioner, as a result of the financial crisis, as a sign of solidarity, salaries for ministers, MPs and also for MEPs and other officials have been cut by 10%, 15% or 20% in some EU countries.
Would you support this idea? I know it is complicated to implement, but at least to theoretically implement such an idea in the European Commission?
(RO) Given that energy efficiency is one of the priority areas for the EU's economic recovery and for combating climate change, I feel that it is necessary to set up a European fund for energy efficiency and renewable energy to raise the public and private funds for implementing specific projects across the European Union. This would provide a model of efficiency for using European public money. I would like to ask the Commission what its point of view is on this.
Vice-President of the Commission. - I do not know what Parliament's position is on the issue of salaries. It is a question of opening the Staff Regulations, which is a very complicated issue. This Commission decided at the beginning not to open the Staff Regulations, but to make this machinery function smoothly. Nobody has so far, bearing in mind the complexity of opening the Staff Regulations, suggested opening them again.
Of course, if we go with such a proposal, we must negotiate with our social partners, the trade unions. We can negotiate about this or ask them these questions definitely, but there is very little chance of opening the Staff Regulations before the Parliament and Commission terms end.
Concerning the funds, I did not understand the question. Were you suggesting that all the funds should be merged? Could you repeat the question?
I propose the creation of a European fund dedicated to energy efficiency but for projects implemented within the European Union. I think it would be very useful for the sustainable economic development of the European Union.
Vice-President of the Commission. - That is a huge question. I can only pass this question to my colleagues.
We, together with Parliament, are asking the Member States whether this kind of money - this EUR 5 billion - can be made available solely for energy efficiency. So far, it has been a very heated debate in the Council.
There are some opportunities to support energy efficiency through the Cohesion Funds. But to establish some kind of new fund will probably create a lot of very long debates. I do not know how good an idea this is, because energy still does not fall within the mandate of the Community - it is strictly a national matter.
Seeing what is happening with this EUR 5 billion, I am not so enthusiastic about cooperation between the Member States in establishing different financing instruments. The idea, of course, I can only support.
Subject: Agreements with Andean Community countries
In view of the institutional problems the Andean Community is currently facing, does the Commission believe that a joint agreement with the Andean Community is still possible, or does it think that individual agreements with one or more CAN members would be more feasible?
Vice-President of the Commission. - Thank you for this opportunity to deal with the very interesting issue of our foreign policy on the Andean Community.
Region-to-region negotiations with the Andean Community entered an impasse last summer due to the Andean Community's inability to agree on common negotiation positions in certain trade-related areas. These differences reflect, to a certain extent, the differing approaches of the various countries in the region on economic and trade policies.
Despite the efforts undertaken by some Andean Community countries to overcome this impasse, the Commission could only note that a consensus on moving forward with negotiations no longer existed. Under these circumstances, and without abandoning the medium-term objective of building an association between the Andean Community and the European Union, the Commission proposed to the Council a new two-track negotiating format which was approved by the Council on 19 January.
First, and with the objective of preserving and strengthening relations between the European Union and the Andean Community, the Commission proposes to enrich and update the 2003 political dialogue and cooperation agreement.
Second, the Commission proposes to negotiate the multiparty trade agreement outside the Andean Community framework with those countries that are ready and able to commit to ambitious, comprehensive and WTO-compatible trade negotiations. All of them are invited, of course.
Taking into account the discrepancies among the Andean Community countries on the trade part of association agreements, the Commission believes that the proposed approach is the best suited to permit us to move forward in a pragmatic and constructive way, while continuing to support the Andean Community and Andean integration.
(ES) Mr President, I agree with your comment that this is the most appropriate way to proceed. I have spent these last few days in the Republic of Bolivia and I have followed events on a daily basis.
The specific question I wish to ask you is as follows: when I was there, the objection was raised that these agreements might go against the Cartagena Agreement - the agreement on which the Andean Community is based - and that that Agreement might need to be amended.
At present, can the Commission tell me whether the agreements can be made without an amendment to the Andean Community's fundamental text?
Vice-President of the Commission. - I think that this particular question is quite difficult. From what I have read in this briefing, I think that, based on this Andean Community agreement, it is possible to go ahead with this, but I would be very happy to provide more detailed information through our services.
(DE) The European Parliament has moved its relationship with Latin America onto a new level, because we now have mutual relationships between the European Parliament and almost all the Latin American parliaments, including the Andean Parliament, via EuroLat. Is this enforced, pragmatic return to bilateralism really the right approach or should we attempt to have an intensive dialogue with Latin America as a whole and only take specific requirements into consideration in the context of special arrangements?
Vice-President of the Commission. - Yes, I can definitely say that this is the Commission's approach. We have always been in favour of agreements between multilateral organisations, and we always see the dangers of bilateral dealing, which can easily end in confusion.
I am very pleased that I was required to go to Barbados to sign a Free Trade Agreement between the European Union and 14 countries in the Caribbean region. This was a really big achievement. It has encouraged and boosted the trade between these countries tremendously, and has been greeted as a very positive step. So we will try, of course, to have this multilateral approach.
Subject: The removal of the PMOI from the EU's Terrorist List
On 4 December 2008, the Court of First Instance (CFI) annulled the Council's 15 July 2008 Decision to maintain the People's Mujahedin (PMOI) on the EU terrorist list.
The verdict emphasised that the PMOI's right of defence and effective judicial protection had been violated by the Council which had also failed to prove that the PMOI was engaged in terrorism. The verdict added that the file submitted by the French Government was not based on 'serious and credible evidence' and that it was in respect of individuals suspected of being members of the PMOI and not the PMOI itself.
This verdict is the last of six rulings by the High Court and the Court of Appeal in Britain, as well as the CFI, in favour of the PMOI, all of which emphasise that the PMOI is not involved in terrorism and does not plan to engage in terrorism.
What is the position of the Commission which should safeguard the rule of law in this respect?
What role has the Commission in ensuring due process and natural justice for any organisation which finds itself in this position?
Vice-President of the Commission. - As you all know, the European Union condemns terrorism in all its forms and firmly believes that the fight against terrorism must respect human rights in order to be effective and credible.
Sanctions against terrorists are taken in the context of the common foreign and security policy, and the Commission is associated with decisions taken unanimously by the Member States in the Council. So the Commission has taken good note of the fact that, in its judgment of 4 December 2008, the Court of First Instance annulled the Council Decision of 15 July 2008 that listed the People's Mujahedin Organisation of Iran (PMOI) as a terrorist organisation.
The Court argued that the PMOI's right of defence and the right to effective judicial protection had not been respected. In particular, the reasons for the listing had not been communicated in advance of the decision. The organisation was therefore not in a position to make its views known before a decision was taken. In application of that judgment, the Council adopted, on 26 January 2009, a new list of persons and entities subject to the restrictive measures applied to terrorist organisations, and the People's Mujahedin Organisation of Iran was not included in that list.
In that respect, it is also important to note that, in an attachment of 23 October 2008, the European Court of Justice confirmed that the current procedure for listing terrorist organisations, as applied by the Council in the case of sanctions that are not based on the United Nations sanctions, respects the human rights of the persons and organisations concerned. This includes a procedure in which both sides are heard, the reasons for listing are given in advance and the person or entity in question can make its views known.
I should like to thank the Commissioner. Indeed, when I tabled this question on 17 December 2008, I was not to know the good news that would come from the Foreign Ministers' meeting on 26 December.
Let me make it clear that I condemn terrorism in all its forms. But, at the same time, I must ask you whether it is acceptable that any Council of Ministers can consistently refuse to uphold the rule of law and can ignore the judgments of the Court of First Instance.
Finally, has the Commission had any reaction - official or otherwise - from the present Iranian regime since the European Foreign Ministers' decision on 26 January 2009?
Vice-President of the Commission. - As I said, it was a Council decision, and now the Court of Justice has shown what the deficiencies in this decision were. I assume the Council and other European institutions will follow the Court's decisions.
The Court of Justice said that the decision did not meet the substantive and procedural requirements, and the Council followed that decision. This was discussed in GAERC, and the Council decided not to keep this organisation on the new terrorist list adopted on 26 January 2009.
But I have not been informed that we have had any reaction from the Iranian Government. On the contrary, colleagues say that there has been no reaction from the Iranian Government.
I think that these procedures will also help to deal with all the nuances of listing organisations or people as terrorist organisations and create the possibility of giving counter-arguments. That seems to me to be a good step.
(DE) The terror list has obviously been produced on the basis of information which is not always reliable. Following the removal of the People's Mujahedin of Iran (PMOI) from the terror list, are there any plans for a general review and update of the EU terror list?
Member of the Commission. - This list is, of course, constantly being revised. If a Member State suggests another approach, to remove an entity from the list or to add something, this is definitely a reason for revisiting this list. So this is a process which is dynamic: it is not fixed forever. There must be reasons for any new approach, but it can be revised if there are new reasons.
Subject: Future EU-Iceland relations
Iceland is a member of EFTA, most of EU-Iceland economic relations fall under the EEA, Iceland is an associate member of the Schengen agreement and has many other trade, economic and social ties to the EU. The impacts of the financial crisis triggered some talk of Iceland, while remaining outside the EU, joining the Eurozone. What impact would such a move have on EU-Iceland relations - notably in the fields of environmental and maritime/fisheries cooperation - and does the European Commission have in place provisions to deal with such a development? Is it possible that such a move, if it occurs, could be followed by similar agreements with other non-EU States?
Vice-President of the Commission. - This has definitely become a matter for very intensive discussions which we could not have imagined a year ago. We could not have imagined discussing the potential radical changes in EU-Iceland relations. The question is what impact an Icelandic adoption of the euro - without Iceland joining the EU - would have on EU-Iceland relations.
Let me first stress that currently, as we speak, there is an intense debate ongoing in Iceland on its relations with the EU, including the issue of European Union membership. The Commission is closely following this debate.
The question of Iceland applying for EU membership is entirely for the Icelandic people to decide and, should there be an application from Iceland, the Commission and the Member States will act according to the established procedures as laid down in the Treaty. I can assure you that we will handle the application as expediently as possible.
As regards the specific question of Iceland adopting the euro without joining the EU, of course Iceland can unilaterally take such a decision but it should be clearly stated that it is the Commission's firm view, as well as a view of the European Central Bank, that unilateral 'euro-isation' is not a desirable political option for Iceland. Such a move would not have a positive impact on EU-Iceland relations.
Iceland is a potential applicant for EU membership, thus Iceland should pursue long-term monetary integration with the euro area only in the context of an EU membership perspective. This means that Iceland should adopt the euro only after accession to the EU, after fulfilling the conditions set out by the Treaty.
- (GA) Commissioner, in relation to your comments about a request from Iceland for membership of the European Union, if such a request were to be made - in view of the current urgency of the economic situation - would the European Union have any fast-track system or fast-track procedure to implement such a request? How would the Union be able to deal with such a request quickly, if this could be done?
Vice-President of the Commission. - I do not think there can be any kind of special treatment for Iceland. In the past, we held negotiations with countries which are now Member States of the European Union, and now we are holding negotiations with countries which would like to join the European Union: the approach must be equal - it must be absolutely the same for everybody. The negotiations will be the same as with all other candidate countries. I do not see any possibility of having some kind of fast track for these negotiations.
Whether Iceland is, perhaps, quite well prepared for membership is another issue. I do not know to what extent it has already adopted legislation similar to that of the European Union, because this is a major issue.
At any rate, I am sure that Member States will be of the opinion that the position must be scrupulously fair and equal for all possible applicants. This is my opinion. There has never been any talk in the Commission of any special treatment or fast track.
(DE) If Iceland joins the EU or the euro area, how does the Commission intend to prevent the battered Icelandic economy and financial system from jeopardising the stability of the Euro or even rocking its foundations?
As vice-chair of the Committee on Fisheries, could I ask the Commissioner to expand his thoughts on how membership of the EU might impact on the Iceland-EU Fisheries Cooperation Agreement?
Vice-President of the Commission. - These are both quite specific questions. Again, I must underline the basic position that these negotiations must be the same as has been the case with other Member States.
But, of course, Iceland has a population just under 300 000, so it is small and would not be a big burden on the European economy. I think that the basic idea is that it would make a contribution, so it is an economy that can overcome the current difficulties.
I think that the Member States will watch it very carefully and will ask it first to put its house in order. That is the first requirement, and then there can be the question of the contribution Iceland can make to the Union's economy.
Concerning the fisheries agreement, again, this is a very specific question. However, I seem to remember that this issue was mentioned several times in previous enlargement negotiations.
I think that the fisheries question will be the most complicated in negotiating with Iceland, because it has quite big privileges which will definitely be contested by certain Member States. I think this will be the key element in future negotiations.
I do not know to what extent the existing agreement is applicable or suitable for future relations between Iceland and other EU Member States. Being on that committee, however, you will know that this was a very hot topic in negotiations between Norway and some Member States. However, I think that, at least today, nobody can say exactly what promises or preoccupations there will be in this particular area.
Thank you, Commissioner, and thank you for helping us this evening with so many questions.
Subject: Demography report
In November 2008 the European Commission published its Demography Report which outlined the challenges Europe will be facing in the coming decades as a result of an ageing population. The report recognised that such challenges will require a variety of policy responses, including the strengthening of solidarity between the generations in terms of long-term care, greater recognition of professional carers and, most importantly, greater support for family carers.
In December 2008, the Commission published its Restructuring in Europe Report which also outlined such demographic challenges and pointed out that Europe's potential growth rate could decline at a time when significant additional resources will be required to meet the needs of an increasing number of elderly people for whom adequate pensions and health and long-term care provision will have to be secured.
Given that family carers are, and will continue to be, an inherent and indispensable part of our social and healthcare provision, can the Commission comment on what steps it has specifically taken towards developing policy responses to such challenges, particularly with regard to greater support for family carers?
Madam President, ladies and gentlemen, in the renewed social agenda adopted in July 2008, the Commission undertook to attend to the needs of an ageing population. The issue of an ageing European society calls for a range of strategic measures, starting with an assessment of the necessary reforms to the health and pensions system in order to provide for the needs of an ageing population, and taking account of the sustainability of public funds for supporting research into ways in which information technology can contribute towards improving the health and living conditions of older people.
The Commission is now completing the draft Joint Report on Social Protection and Social Inclusion 2009, which will send a clear signal on the need to ensure long-term adequacy and sustainability of incomes, make the provision of healthcare more effective, and reduce inequalities in the field of health. It will also attend to the challenges which some Member States must tackle in the field of pensions, healthcare and long-term care. These are described in the attached surveys of individual countries.
Decision making lies within the authority of the Member States, when it comes to policy on support for those providing care informally for family members. However, the Commission may act as a catalyst for change, to support efforts of Member States. Within the scope of the open method of coordination in the field of social protection and social inclusion, the Commission is endeavouring to encourage Member States to create policies which support family members.
In the joint report for 2008, the Commission and the Member States emphasise the importance of policies on informal carers, including a set of measures such as opportunities for training and counselling, respite care, leave for care purposes, and suitable social protection for informal carers. In addition, the Commission supports the creation of these policies at national level through its contribution in the form of studies and conferences on this issue.
Thank you for your answer, Commissioner. You talk about the needs of an ageing population. Certainly care-giving is one of those. You mentioned pension scheme reforms, and I am pleased to hear that, because people who give up work, very often to care for children or older persons, do not pay adequate social security contributions, and it is often carers who do not have adequate pensions.
You mentioned that family carers come within the remit of the Member States, and I agree with that. You also mentioned in reply to me that the European Social Fund could be used for training. I would like you perhaps to elaborate more on that.
Finally, carers work: they are unpaid workers. I am interested in your views on how you regard carers from that perspective under the heading of employment and social affairs, which is your own DG.
In each case, in all Commission documents, we are working in the awareness that with an ageing population, increasing numbers of people will be engaged in caring for a dependent. Likewise, an absolutely clear policy of gender equality is being maintained, because one of the risks of unplanned development is that it is women who take responsibility, to a far greater extent, for ailing family members who, in many cases, are very old people. As for the funding for these people, that is a matter for the Member States. The Member States can develop the most varied schemes for supporting those caring for dependents and most Member States have some such scheme.
Since you have mentioned the European Social Fund, I would say that understandably, the European Social Fund cannot take on the financing of care for dependents, but it can develop and help to develop a whole range of important programmes for carers. Training, which I have mentioned, focuses especially on the fact that if we wish to care for someone who is perhaps close to us, and with whom we have an emotional bond, then despite all our efforts and goodwill, caring for another person is actually, in a sense, a specialised field. It is therefore a very good thing for these people to gain some basic knowledge and basic experience, because the results are beneficial for them, too: not only is the standard of care greatly improved, but their task becomes considerably easier. This is one of the reasons why we are aiming in this direction.
I would also like to emphasise something which has not been mentioned, but which we are also attending to, and that is the abuse or mistreatment of older people. In most cases, it again becomes clear that mistreatment is not due to some general character defect in the people responsible, but is due, very often, to a situational fault. The task is simply too difficult and they cannot cope. We wish to take action on this issue too, through the European Social Fund.
As the author is not present, Question 51 lapses.
We move to the next question, which was put by Mr Crowley, but Mr Ryan is going to substitute for him.
Subject: Poverty in the European Union
Solidarity is a hallmark of the European Union, of which the common values include investing in people, fostering equal opportunities, and combating poverty. To this end, can the Commission outline future ways to ensure that European-level plans to combat poverty can be integrated into national policies?
Madam President, ladies and gentlemen, with the introduction of the Lisbon strategy, the European Union set itself an ambitious goal: to significantly reduce poverty by 2010. Since then, the Union has set up instruments for achieving that goal. The open method of coordination in the field of social protection and social inclusion has helped to strengthen the fight against poverty and social exclusion, and has supported the efforts of the Member States.
This cooperation between Member States has had very good results. I shall mention three examples: there are now 22 Member States that have set themselves a target figure for combating child poverty; citizens and companies are now very closely involved in the national strategies to combat poverty; and social inclusion strategies have been incorporated into many policy areas: employment, education and vocational training, health and housing. All the relevant policies have therefore been brought to bear in the fight against social exclusion.
The renewed social agenda which the Commission adopted on 2 July 2008 sets seven priority areas of activity, including the fight against poverty and social exclusion. The renewed social agenda also proposes strengthening the open method of coordination. The European plan to stimulate growth and employment, which was submitted to the heads of states and governments at the European Summit in December 2008, aims to address the impact of the financial and economic crisis and also to strengthen the reforms already under way within the scope of the Lisbon strategy for growth and employment.
The Commission has also undertaken to regularly monitor the social impact of the financial and economic crisis in the Member States and the measures taken at national level. This tool for monitoring the social impact of the crisis should be published quarterly, and understandably it would focus mainly on the most vulnerable groups.
The Commission will also continue to cooperate with the Member States to ensure effective implementation of its recommendations adopted in October 2008 on the active inclusion of people who are furthest removed from the job market. In particular, the aim of this recommendation is to increase the effectiveness of the minimum wage schemes, which are still insufficiently developed in many Member States. In other words, it is essential to enable every citizen to achieve a decent standard of living, especially during the current crisis.
I would also like to remind you that 2010 will be the European Year of the Fight against Poverty and Social Exclusion. It will focus on the following: support for observance of the rights and opportunities for socially excluded people to actively reintegrate themselves into society; emphasis on the responsibility of each member of society in the fight against poverty; broadening the tried and tested methods in the field of social inclusion; strengthening the commitment of the main political actors.
I think the measures I have mentioned testify to the fact that Europe is constantly trying, in a concrete way, to address the needs of the most vulnerable groups, especially in the current economic situation. I hope the Member States will respond positively to the Commission's call to resolve the social consequences of the crisis. For this purpose, they can make use of the Community instruments available to them, especially the European Social Fund and the European Fund for Adjustment to Globalisation.
author. - I would like to thank the Commissioner for his very comprehensive answer. In talking about one of the vulnerable groups, considering the economic situation that we now face and the increase in unemployment levels, obviously one vulnerable group is young people.
Very often, in economically difficult times, young people unfortunately get into drug abuse. Is it possible that the European Social Fund could be used in a targeted way to try and help young people, considering the problems that this causes not only to themselves as individuals, but to their families and to their communities, and given the very severe effect it can have on communities, adding to poverty and difficulties?
I was wondering whether it would be possible to target this vulnerable group under that Fund
The Commission strategy, even in this difficult economic situation, is to deal with any discrimination, any breaches of the principle of equal opportunities. Of course, you are well aware that European legislation allows positive action, which means action aimed at groups which are in a very difficult situation. Generally, the Commission, in its proposals before Parliament, is facilitating or - if the proposals are approved - wants to facilitate the use of the European Social Fund and the Globalisation Fund. Essentially, I can say that in terms of regulations, in terms of structure, there are no obstacles to directing a significant proportion of these resources towards young people. This depends on the decisions of individual project sponsors, local communities, and decisions at national level. It is still an open question but, in principle, there are no obstacles to the effective use of resources for the benefit of young people or other groups which are in a particularly difficult situation.
That concludes Question Time.
Questions which have not been answered for lack of time will be answered in writing (see Annex).
(The sitting was suspended at 7.30 p.m. and resumed at 9.00 p.m.)